Citation Nr: 1750369	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, including service in Alaska.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in November 2012, when it was remanded for further development.  It has been reassigned to the undersigned Veterans Law Judge.


FINDING OF FACT

1.  The Veteran's MDD is attributable to his active military service in Alaska.

2.  The Veteran did not engage in combat with the enemy.

3. The Veteran's claimed noncombat stressors are not corroborated and/or are insufficient to support a diagnosis of PTSD.


CONCLUSION OF LAW

1. MDD was incurred in active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has an acquired psychiatric disorder.  In a VA examination dated May 2017, the Veteran was diagnosed with MDD.  

The Board also finds that during the Veteran's service in Alaska he suffered from frostbite and snow blindness that are documented in his service treatment records.  In the May 2017 VA examination, he reported being afraid of avalanches, crevices, and earthquakes while serving in Alaska.  He further reported that while he was serving in Alaska he witnessed his sergeant, R. Q., fall from a cliff and badly injure himself during a rappelling training exercise, and being disturbed by the sight of it.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that MDD was incurred in service.  In the May 2017 VA examination, the examiner opined that the Veteran's MDD is "at least as likely as not related to his experience in the service in Alaska."  In a June 2017 addendum, the examiner added that the Veteran's depression is "most likely due to his entire service in Alaska."

It light of the foregoing, the Board is satisfied that the criteria for service connection for MDD have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102 (2017).

As to the Veteran's claim for service connection for PTSD, service connection is not warranted because, although there is some documentation in the record of a diagnosis of PTSD, there is no credible supporting evidence of an in-service, non-combat stressor adequate to support a PTSD diagnosis.  See 38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  The 2017 VA examiner found that the Veteran's fear of avalanches, crevices and earthquakes was inadequate to support a diagnosis of PTSD, and his stressor regarding seeing R.Q. injured in a training accident was not corroborated.  Efforts to obtain corroboration of his stressors (including regarding R.Q.) from the service department by searching records of the Veteran's unit revealed no remarks pertaining to the Veteran's allegations.  However, in granting service connection for MDD, the Board is recognizing the Veteran's intertwined PTSD symptoms and is awarding him a full grant of all his psychiatric symptomatology, however diagnosed.  The 2017 VA examiner found that the Veteran's symptoms of PTSD and depression were too closely related to attribute them to a particular diagnosis with any level of certainty.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for MDD is granted.

Service connection for PTSD is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


